 
Exhibit 10.01

 


NEURALSTEM, INC.


2010 EQUITY COMPENSATION PLAN




1.           Purposes of the Plan. The purposes of this Plan are:


•            to attract and retain the best available personnel for positions of
substantial responsibility,


•            to provide additional incentive to Employees, Directors and
Consultants, and


•            to promote the success of the Company’s business.


The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Performance Units,
Performance Shares and Other Stock Based Awards.


2.            Definitions. As used herein, the following definitions will apply:


(a)           “Administrator” means the Board or any of its Committees as will
be administering the Plan, in accordance with Section 4 of the Plan.


(b)           “Applicable Laws” means the requirements relating to the
administration of equity-based awards or equity compensation plans under U.S.
state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable laws of any foreign country or jurisdiction where Awards are,
or will be, granted under the Plan.


(c)           “Award” means, individually or collectively, a grant under the
Plan of Options, Restricted Stock, Restricted Stock Units, Performance Units,
Performance Shares or Other Stock Based Awards.


(d)           “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the
Plan.


(e)           “Award Transfer Program” means any program instituted by the
Administrator which would permit Participants the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator.


(f)           “Awarded Stock” means the Common Stock subject to an Award.


(g)           “Board” means the Board of Directors of the Company.


(h)           “Change in Control” means the occurrence of any of the following
events:


(i)           Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities and within three (3) years
from the date of such acquisition, a merger or consolidation of the Company with
or into the person (or affiliate thereof) holding such beneficial ownership of
securities of the Company is consummated; or



--------------------------------------------------------------------------------


 
(ii)           The consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets; or


(iii)           A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or


(iv)           The consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.


For purposes of this Section, “affiliate” will mean, with respect to any
specified person, any other person that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, such specified person (“control,” “controlled by” and “under common
control with” will mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through ownership of voting securities, by contact or credit
arrangement, as trustee or executor, or otherwise).


(i)           “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.


(j)           “Committee” means a committee of Directors or other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
of the Plan.


(k)           “Common Stock” means the Common Stock of the Company, or in the
case of Performance Units and certain Other Stock Based Awards, the cash
equivalent thereof.


(l)           “Company” means Neuralstem, Inc., a Delaware corporation, or any
successor thereto.


(m)           “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.


(n)           “Director” means a member of the Board.


(o)           “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.


(p)           “Dividend Equivalent” means a credit, made at the discretion of
the Administrator, to the account of a Participant in an amount equal to the
cash dividends paid on one Share for each Share represented by an Award held by
such Participant.


(q)           “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.


2

--------------------------------------------------------------------------------


 
(r)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(s)           “Exchange Program” means a program under which outstanding
Awards or awards under prior or existing equity compensation plans are
surrendered or cancelled in exchange for Awards of the same type, or (ii) Awards
of a different type, and/or cash.  Notwithstanding the foregoing, in no event
will any exchange pursuant to an Exchange Program result in the reduction of the
exercise price of an outstanding Award.


(t)           “Fair Market Value” means, as of any date and unless the
Administrator determines otherwise, the value of Common Stock determined as
follows:


(i)          If the Common Stock is listed on any established stock exchange or
a national market system, its Fair Market Value will be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the day of determination, as reported in The Wall Street
Journal  or such other source as the Administrator deems reliable;


(ii)          If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock will be the mean between the high bid and low asked prices for the
Common Stock for the day of determination, as reported in The Wall Street
Journal  or such other source as the Administrator deems reliable; or


(iii)          In the absence of an established market for the Common Stock, the
Fair Market Value will be determined in good faith by the Administrator.


(iv)          Notwithstanding the preceding, for federal, state, and local
income tax reporting purposes and for such other purposes as the Administrator
deems appropriate, the Fair Market Value shall be determined by the
Administrator in accordance with uniform and nondiscriminatory standards adopted
by it from time to time.


(u)           “Fiscal Year” means the fiscal year of the Company.


(v)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


(w)           “Individual Objectives” means as to a Participant, the objective
and measurable goals set by a “management by objectives” process and approved by
the Committee (in its discretion).


(x)           “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.


(y)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


(z)           “Option” means a stock option granted pursuant to the Plan.


(aa)           “Other Stock Based Awards” means any other awards not
specifically described in the Plan that are valued in whole or in part by
reference to, or are otherwise based on, Shares and are created by the
Administrator pursuant to Section 11.


(bb)           “Outside Director” means a Director who is not an Employee.


3

--------------------------------------------------------------------------------


 
(cc)            “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.


(dd)           “Participant” means the holder of an outstanding Award granted
under the Plan.


(ee)           “Performance Goals” means the goal(s) (or combined goal(s))
determined by the Committee (in its discretion) to be applicable to a
Participant with respect to an Award. The Performance Goals may differ from
Participant to Participant and from Award to Award. Any criteria used may be
measured, as applicable, in absolute or relative terms (including passage of
time and/or against another company or companies), on a per share basis, against
the performance of the Company as a whole or any segment of the Company, and on
a pre-tax or after-tax basis.


(ff)           “Performance Share” means an Award granted to a Service Provider
pursuant to Section 9 of the Plan.


(gg)           “Performance Unit” means an Award granted to a Service Provider
pursuant to Section 9 of the Plan.


(hh)           “Period of Restriction” means the period during which the
transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture. Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator.


(ii)           “Plan” means this 2010 Stock Plan.


(jj)           “Restricted Stock” means shares of Common Stock issued pursuant
to a Restricted Stock award under Section 8, Section 10 or Section 11 of the
Plan or issued pursuant to the early exercise of an Option.


(kk)           “Restricted Stock Unit” means an Award that the Administrator
permits to be paid in installments or on a deferred basis pursuant to Section 10
of the Plan.


(ll)           “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.


(mm)           “Section 16(b)” means Section 16(b) of the Exchange Act.


(nn)           “Service Provider” means an Employee, Director or Consultant.


(oo)           “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.


(pp)           “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.


(qq)           “Unvested Awards” means Options or Restricted Stock that (i) were
granted to an individual in connection with such individual’s position as a
Service Provider and (ii) are still subject to vesting or lapsing of Company
repurchase rights or similar restrictions.


3.            Stock Subject to the Plan.


(a)           Stock Subject to the Plan. Subject to the provisions of
Sections 14 of the Plan, the maximum number of Shares that may be issued under
the Plan is 7,000,000. The Shares may be authorized, but unissued, or reacquired
Common Stock. Shares shall not be deemed to have been issued pursuant to the
Plan (i) with respect to any portion of an Award that is settled in cash, or
(ii) to the extent such Shares are withheld in satisfaction of tax withholding
obligations. Upon payment in Shares pursuant to the exercise of an Award, the
number of Shares available for issuance under the Plan shall be reduced only by
the number of Shares actually issued in such payment. If a Participant pays the
exercise price (or purchase price, if applicable) of an Award through the tender
of Shares, the number of Shares so tendered shall again be available for
issuance pursuant to future Awards under the Plan. Notwithstanding anything in
the Plan, or any Award Agreement to the contrary, Shares attributable to Awards
transferred under any Award Transfer Program shall not be again available for
grant under the Plan.


4

--------------------------------------------------------------------------------


 
(b)           Lapsed Awards. If any outstanding Award expires or is terminated
or canceled without having been exercised or settled in full, or if Shares
acquired pursuant to an Award subject to forfeiture or repurchase are forfeited
or repurchased by the Company, the Shares allocable to the terminated portion of
such Award or such forfeited or repurchased Shares shall again be available for
grant under the Plan.


4.            Administration of the Plan.


(a)            Procedure.


(i)           Section 162(m). To the extent that the Administrator determines it
to be desirable and necessary to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.


(ii)            Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
will be structured to satisfy the requirements for exemption under Rule 16b-3.


(iii)           Other Administration. Other than as provided above, the Plan
will be administered by (A) the Board or (B) a Committee, which committee will
be constituted to satisfy Applicable Laws.


(iv)          Delegation of Authority for Day-to-Day Administration. Except to
the extent prohibited by Applicable Law, the Administrator may delegate to one
or more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan. Such delegation may be revoked at any
time.


(b)           Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:


(i)           to determine the Fair Market Value;


(ii)           to select the Service Providers to whom Awards may be granted
hereunder;


(iii)           to determine the number of Shares to be covered by each Award
granted hereunder;


(iv)           to approve forms of agreement for use under the Plan;


(v)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture or repurchase restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
will determine;


(vi)           to institute an Exchange Program;


5

--------------------------------------------------------------------------------


 
(vii)           to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;


(viii)           to prescribe, amend and rescind rules and regulations relating
to the Plan, including rules and regulations relating to sub-plans established
for the purpose of satisfying applicable foreign laws and/or qualifying for
preferred tax treatment under applicable foreign tax laws;


(ix)           to modify or amend each Award (subject to Section 17(c) and 17(d)
of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Awards longer than is otherwise
provided for in the Plan;


(x)           to allow Participants to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares or cash to be issued upon
exercise or vesting of an Award that number of Shares or cash having a Fair
Market Value equal to the minimum amount required to be withheld. The Fair
Market Value of any Shares to be withheld will be determined on the date that
the amount of tax to be withheld is to be determined. All elections by a
Participant to have Shares or cash withheld for this purpose will be made in
such form and under such conditions as the Administrator may deem necessary or
advisable;


(xi)           to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;


(xii)           to allow a Participant to defer the receipt of the payment of
cash or the delivery of Shares that would otherwise be due to such Participant
under an Award;


(xiii)           to implement an Award Transfer Program;


(xiv)           to determine whether Awards will be settled in Shares, cash or
in any combination thereof;


(xv)           to determine whether Awards will be adjusted for Dividend
Equivalents;


(xvi)           to create Other Stock Based Awards for issuance under the Plan;


(xvii)           to establish a program whereby Service Providers designated by
the Administrator can reduce compensation otherwise payable in cash in exchange
for Awards under the Plan;


(xviii)           to impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award, including without limitation,
(A) restrictions under an insider trading policy, and (B) restrictions as to the
use of a specified brokerage firm for such resales or other transfers; and


(xix)           to make all other determinations deemed necessary or advisable
for administering the Plan.


(c)           Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.


5.            Eligibility. Nonstatutory Stock Options, Restricted Stock,
Performance Units, Performance Shares, Restricted Stock Units and Other Stock
Based Awards may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.


6

--------------------------------------------------------------------------------




6.            Limitations.


(a)           ISO $100,000 Rule. Each Option will be designated in the Award
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.


(b)           No Rights as a Service Provider. Neither the Plan nor any Award
shall confer upon a Participant any right with respect to continuing his or her
relationship as a Service Provider, nor shall they interfere in any way with the
right of the Participant or the right of the Company or its Parent or
Subsidiaries to terminate such relationship at any time, with or without cause.


(c)           162(m) Limitation. For purposes of qualifying Awards as
“performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Award to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
granting Awards which are intended to qualify under Section 162(m) of the Code,
the Administrator shall follow any procedures determined by it from time to time
to be necessary or appropriate to ensure qualification of the Award under
Section 162(m) of the Code (e.g., in determining the Performance Goals).


7.           Stock Options.


(a)           Term of Option. The term of each Option will be stated in the
Award Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.


(b)           Option Exercise Price and Consideration.


(i)           Exercise Price. The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option will be determined by the
Administrator, subject to the following:


(1)           In the case of an Incentive Stock Option


(A)           granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price will be no less than 110% of the Fair Market Value per
Share on the date of grant.


(B)           granted to any Employee other than an Employee described in
paragraph (A) immediately above, the per Share exercise price will be no less
than 100% of the Fair Market Value per Share on the date of grant.


(2)           In the case of a Nonstatutory Stock Option, the per Share exercise
price will be determined by the Administrator. In the case of a Nonstatutory
Stock Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price will be no
less than 100% of the Fair Market Value per Share on the date of grant.


7

--------------------------------------------------------------------------------


 
(3)           Notwithstanding the foregoing, Incentive Stock Options may be
granted with a per Share exercise price of less than 100% of the Fair Market
Value per Share on the date of grant pursuant to a merger or other corporate
transaction.


(ii)           Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator will fix the period within which the Option may be
exercised and will determine any conditions that must be satisfied before the
Option may be exercised.


(c)           Form of Consideration. The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant. Such
consideration to the extent permitted by Applicable Laws may consist entirely
of:


(i)           cash;


(ii)           check;


(iii)           promissory note;


(iv)           other Shares which meet the conditions established by the
Administrator to avoid adverse accounting consequences (as determined by the
Administrator);


(v)           consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;


(vi)           a reduction in the amount of any Company liability to the
Participant, including any liability attributable to the Participant’s
participation in any Company-sponsored deferred compensation program or
arrangement;


(vii)           any combination of the foregoing methods of payment; or


(viii)            such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws.


(d)           Exercise of Option.


(i)           Procedure for Exercise; Rights as a Stockholder. Any Option
granted hereunder will be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement. An Option may not be exercised for a fraction of a
Share.


An Option will be deemed exercised when the Company receives: (x) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (y) full payment for the Shares with
respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Awarded Stock, notwithstanding the exercise of the Option. The
Company will issue (or cause to be issued) such Shares promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan or the applicable Award Agreement.


8

--------------------------------------------------------------------------------


 
Exercising an Option in any manner will decrease the number of Shares thereafter
available for sale under the Option, by the number of Shares as to which the
Option is exercised.


(ii)           Termination of Relationship as a Service Provider. If a
Participant ceases to be a Service Provider, other than upon the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period of time as is specified in the Award Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for three (3) months following the Participant’s termination. Unless
otherwise provided by the Administrator, if on the date of termination the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will revert to the Plan on the date one
(1) month following the Participant’s termination. If after termination the
Participant does not exercise his or her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.


(iii)           Disability of Participant. If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan on the date one (1) month following the Participant’s
termination. If after termination the Participant does not exercise his or her
Option within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.


(iv)           Death of Participant. If a Participant dies while a Service
Provider, the Option may be exercised following the Participant’s death within
such period of time as is specified in the Award Agreement to the extent that
the Option is vested on the date of death (but in no event may the option be
exercised later than the expiration of the term of such Option as set forth in
the Award Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan on the date one (1) month following the
Participant’s death. If the Option is not so exercised within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.


(e)           Buyout Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.


8.           Restricted Stock.


(a)           Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, will determine. Subject to any restrictions specifically
provided for in this Plan, the Administrator shall have complete discretion to
determine (i) the number of Shares subject to a Restricted Stock award granted
to any Participant, and (ii) the conditions, if any, that must be satisfied,
which typically will be based principally or solely on continued provision of
services but may include a performance-based component, upon which is
conditioned the grant, vesting or issuance of Restricted Stock.


9

--------------------------------------------------------------------------------


 
(b)           Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock will be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.


(c)           Transferability. Except as provided in this Section 8, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise


(d)           Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.


(e)           Removal of Restrictions. Except as otherwise provided in this
Section 8, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction. The Administrator, in its discretion,
may accelerate the time at which any restrictions will lapse or be removed.


(f)           Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.


(g)           Dividends and Other Distributions. During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement. If any such
dividends or distributions are paid in Shares, the Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.


(h)           Return of Restricted Stock to Company. On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.


9.           Performance Units and Performance Shares.


(a)           Grant of Performance Units/Shares. Subject to the terms and
conditions of the Plan, Performance Units and Performance Shares may be granted
to Service Providers at any time and from time to time, as will be determined by
the Administrator, in its sole discretion. Subject to any restrictions
specifically provided for in this Plan, the Administrator will have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant.


(b)           Value of Performance Units/Shares. Each Performance Unit will have
an initial value that is established by the Administrator on or before the date
of grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.


10

--------------------------------------------------------------------------------


 
(c)           Performance Objectives and Other Terms. The Administrator will set
performance objectives in its discretion which, depending on the extent to which
they are met, will determine the number or value of Performance Units/Shares
that will be paid out to the Service Providers. The time period during which the
performance objectives must be met will be called the “Performance Period.” Each
Award of Performance Units/ Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
or individual goals, applicable federal or state securities laws, or any other
basis determined by the Administrator in its discretion.


(d)           Earning of Performance Units/Shares. After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives have been achieved.
After the grant of a Performance Unit/Share, the Administrator, in its sole
discretion, may reduce or waive any performance objectives for such Performance
Unit/Share.


(e)           Form and Timing of Payment of Performance Units/Shares. Payment of
earned Performance Units/Shares will be made as soon after the expiration of the
applicable Performance Period at the time determined by the Administrator. The
Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.


(f)           Cancellation of Performance Units/Shares. On the date set forth in
the Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.


10.           Restricted Stock Units. Restricted Stock Units shall consist of a
Restricted Stock, Performance Share or Performance Unit Award that the
Administrator, in its sole discretion permits to be paid out in installments or
on a deferred basis, in accordance with rules and procedures established by the
Administrator.


11.           Other Stock Based Awards. Other Stock Based Awards may be granted
either alone, in addition to, or in tandem with, other Awards granted under the
Plan and/or cash awards made outside of the Plan. The Administrator shall have
authority to determine the Service Providers to whom and the time or times at
which Other Stock Based Awards shall be made, the amount of such Other Stock
Based Awards, and all other conditions of the Other Stock Based Awards including
any dividend and/or voting rights.


12.           Leaves of Absence. Unless the Administrator provides otherwise,
vesting of Awards granted hereunder will be suspended during any unpaid leave of
absence and will resume on the date the Participant returns to work on a regular
schedule as determined by the Company; provided, however, that no vesting credit
will be awarded for the time vesting has been suspended during such leave of
absence. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, or any
Subsidiary.  For purposes of Incentive Stock Options, no such leave may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then three months
following the 91 st  day of such leave any Incentive Stock Option held by the
Participant will cease to be treated as an Incentive Stock Option and will be
treated for tax purposes as a Nonstatutory Stock Option.


13.           Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.


11

--------------------------------------------------------------------------------




14.           Adjustments; Dissolution or Liquidation; Merger or Change in
Control.


(a)            Adjustments. In the event that any dividend (excluding an
ordinary dividend) or other distribution (whether in the form of cash, Shares,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Shares occurs, then the Administrator shall appropriately adjust the number and
class of Shares which may be delivered under the Plan, the 162(m) limits under
Section 6(c) of the Plan, and the number, class, and price of Shares subject to
outstanding Awards. Notwithstanding the preceding, the number of Shares subject
to any Award always shall be a whole number.


(b)           Dissolution or Liquidation. In the event that any dividend
(excluding an ordinary dividend) or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares occurs then the Administrator shall appropriately adjust the number
and class of Shares which may be delivered under the Plan, the 162(m) limits
under Section 6(c) of the Plan, and the number, class, and price of Shares
subject to outstanding Awards. Notwithstanding the preceding, the number of
Shares subject to any Award always shall be a whole number.


(c)           Merger or Change in Control.  In the absence of any specific
language contained in the Award Agreement:


(i)           Stock Options. In the event of a merger or Change in Control, each
outstanding Option shall be assumed or an equivalent option substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation.
With respect to Options granted to an Outside Director that are assumed or
substituted for, if immediately prior to or after the merger or Change in
Control the Participant’s status as a Director or a director of the successor
corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant, then the Participant shall fully vest in and
have the right to exercise such Options as to all of the Awarded Stock,
including Shares as to which it would not otherwise be vested or exercisable.
Unless determined otherwise by the Administrator, in the event that the
successor corporation refuses to assume or substitute for the Option, the
Participant shall fully vest in and have the right to exercise the Option as to
all of the Awarded Stock, including Shares as to which it would not otherwise be
vested or exercisable. If an Option is not assumed or substituted in the event
of a merger or Change in Control, the Administrator shall notify the Participant
in writing or electronically that the Option shall be exercisable, to the extent
vested, for a period of up to fifteen (15) days from the date of such notice,
and the Option shall terminate upon the expiration of such period. For the
purposes of this paragraph, the Option shall be considered assumed if, following
the merger or Change in Control, the option confers the right to purchase or
receive, for each Share of Awarded Stock subject to the Option immediately prior
to the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option,
for each Share of Awarded Stock subject to the Option, to be solely common stock
of the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of Common Stock in the merger or Change
in Control. Notwithstanding anything herein to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-merger or post-Change in Control corporate structure will not
be deemed to invalidate an otherwise valid Award assumption.


12

--------------------------------------------------------------------------------




(ii)           Restricted Stock, Performance Shares, Performance Units,
Restricted Stock Units and Other Stock Based Awards. In the event of a merger or
Change in Control, each outstanding Restricted Stock, Performance Share,
Performance Unit, Other Stock Based Award and Restricted Stock Unit awards shall
be assumed or an equivalent Restricted Stock, Performance Share, Performance
Unit, Other Stock Based Award and Restricted Stock Unit award substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation.
With respect to Awards granted to an Outside Director that are assumed or
substituted for, if immediately prior to or after the merger or Change in
Control the Participant’s status as a Director or a director of the successor
corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant, then the Participant shall fully vest in such
Awards, including Shares as to which it would not otherwise be vested. Unless
determined otherwise by the Administrator, in the event that the successor
corporation refuses to assume or substitute for the Restricted Stock,
Performance Share, Performance Unit, Other Stock Based Award or Restricted Stock
Unit award, the Participant shall fully vest in the Restricted Stock,
Performance Share, Performance Unit, Other Stock Based Award or Restricted Stock
Unit including as to Shares which would not otherwise be vested. For the
purposes of this paragraph, a Restricted Stock, Performance Share, Performance
Unit, Other Stock Based Award and Restricted Stock Unit award shall be
considered assumed if, following the merger or Change in Control, the award
confers the right to purchase or receive, for each Share subject to the Award
immediately prior to the merger or Change in Control, the consideration (whether
stock, cash, or other securities or property) received in the merger or Change
in Control by holders of Common Stock for each Share held on the effective date
of the transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the merger or
Change in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received, for each Share and each unit/right
to acquire a Share subject to the Award, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control. Notwithstanding anything herein to the contrary, an Award that vests,
is earned or paid-out upon the satisfaction of one or more performance goals
will not be considered assumed if the Company or its successor modifies any of
such performance goals without the Participant’s consent; provided, however, a
modification to such performance goals only to reflect the successor
corporation’s post-merger or post-Change in Control corporate structure will not
be deemed to invalidate an otherwise valid Award assumption.


15.           Date of Grant. The date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination will be provided to each Participant within a
reasonable time after the date of such grant.


16.           Term of Plan. Subject to Section 21 of the Plan, the Plan will
become effective upon its adoption by the Board. It will continue in effect for
a term of ten (10) years unless terminated earlier under Section 17 of the Plan.


17.           Amendment and Termination of the Plan.


(a)            Amendment and Termination. The Board may at any time amend,
alter, suspend or terminate the Plan.


(b)            Stockholder Approval. The Company will obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.


(c)            Effect of Amendment or Termination. Subject to Section 19 of the
Plan, no amendment, alteration, suspension or termination of the Plan will
impair the rights of any Participant, unless mutually agreed otherwise between
the Participant and the Administrator, which agreement must be in writing and
signed by the Participant and the Company. Termination of the Plan will not
affect the Administrator’s ability to exercise the powers granted to it
hereunder with respect to Awards granted under the Plan prior to the date of
such termination.


13

--------------------------------------------------------------------------------


 
(d)           No Repricing.  Notwithstanding any other provision herein or in
any agreement evidencing any Award, in no case (except due to an adjustment
contemplated by Section 14 or any repricing that may be approved by
shareholders) shall any action be taken with respect to the Plan or any Award
hereunder that would constitute a repricing (by amendment, substitution,
cancellation and regrant, exchange or other means) of the per share exercise
price of any Award.


18.           Conditions Upon Issuance of Shares.


(a)           Legal Compliance. Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.


(b)           Investment Representations. As a condition to the exercise or
receipt of an Award, the Company may require the person exercising or receiving
such Award to represent and warrant at the time of any such exercise or receipt
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.


19.           Severability. Notwithstanding any contrary provision of the Plan
or an Award to the contrary, if any one or more of the provisions (or any part
thereof) of this Plan or the Awards shall be held invalid, illegal or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions (or any part thereof) of the Plan or Award, as
applicable, shall not in any way be affected or impaired thereby.


20.           Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority will not have been obtained.


21.           Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.


 
22.           Nonexclusivity Of The Plan. Neither the adoption of this Plan by
the Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and other equity awards otherwise than under this
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.
 
14

--------------------------------------------------------------------------------


 